Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.155 Filed 06/19/20 Page 1 of 60




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 UNI-SYSTEMS, LLC,

              Plaintiff,                     Civil Action No. 2:20-CV-10953-
                                             BAF-APP
 vs.                                         Hon. Bernard A. Friedman
                                             Magistrate Judge Anthony P. Patti
 ROSSETTI INC., et al.
                                             Transferred in from E.D.N.Y.
           Defendants.
                                             Case No. 1:17-cv-00147-KAM-CLP
 _______________________/


                           THIRD AMENDED COMPLAINT

       Uni-Systems hereby files this Third Amended Complaint for Patent

Infringement against Defendant Rossetti. Uni-Systems further alleges as follows:

                                  THE PARTIES

       1.    Plaintiff Uni-Systems, LLC (“Uni-Systems” or “Plaintiff”) is a

Minnesota limited liability company with its headquarters at 4600 Lake Road,

Minneapolis, Minnesota. Cyril Silberman is the sole member of Uni-Systems and

has been a resident of the State of Florida at least since 2008.

       2.    Upon information and belief, Defendant Rossetti Inc. is a corporation

incorporated under the laws of the state of Michigan with its principal place of

business at 160 West Fort Street, Detroit, Michigan 48226.

       3.    Upon information and belief, Defendant Matthew L. Rossetti Architect,

P.C. (“Matthew Rossetti P.C.”) is a professional corporation incorporated under the
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.156 Filed 06/19/20 Page 2 of 60




laws of the state of New York with a place of business at 160 West Fort Street,

Detroit, Michigan 48226.

      4.     Defendants Rossetti Inc. and Matthew Rossetti P.C. are referred to in

this Third Amended Complaint collectively as “Rossetti.”

                           JURISDICTION AND VENUE

      5.     This is a civil action for infringement under the patent laws of the

United States, 35 U.S.C. §§ 1 et seq. This Court has subject matter jurisdiction

pursuant to 28 U.S.C. §§ 1331 and 1338(a).

      6.     Upon information and belief, Rossetti Inc. is domiciled in the state of

Michigan and has a principal place of business in this judicial district. Rossetti Inc.

has also voluntarily submitted to the jurisdiction of this Court by seeking to transfer

to, and litigate this action in, this judicial district. Therefore, this Court has personal

jurisdiction over Rossetti Inc.

      7.     Upon information and belief, Matthew Rossetti P.C. transacts business

and has continuous and systematic contacts in this district, maintains an ongoing

physical presence within this district, has purposefully availed itself of the privileges

and benefits of the laws of the state of Michigan, and/or has engaged in acts,

including patent infringement, within this district given rise to this action and

causing injury to Uni-Systems. For example, Matthew Rossetti P.C. has averred in

this action that, between 2013 and 2018 for work with the United States Tennis



                                           -2-
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.157 Filed 06/19/20 Page 3 of 60




Association National Tennis Center relevant to this action, it delegated architectural

work to employees of Rossetti Inc. located in this judicial district, and that Matthew

Rossetti P.C. shares a physical office location with Rossetti Inc. in this judicial

district. Matthew Rossetti P.C. has also voluntarily submitted to the jurisdiction of

this Court by seeking to transfer to, and litigate this action in, this judicial district.

Therefore, this Court has personal jurisdiction over Matthew Rossetti P.C.

      8.     Venue is proper in this District under 28 U.S.C. § 1400(b) with respect

to Rossetti at least because both Rossetti Inc. and Matthew Rossetti P.C. have

admitted in this action that venue is proper in this district, Rossetti Inc. and Matthew

Rossetti P.C. have committed acts of infringement in this judicial district, and

Rossetti Inc. and Matthew Rossetti P.C. purport to share a regular and established

physical place of business in this judicial district, located at 160 West Fort Street,

Detroit, Michigan 48226.

                            FACTUAL BACKGROUND

      A.     Introduction

      9.     For nearly two decades, Plaintiff Uni-Systems, LLC (“Uni-Systems”)

has been the leading designer of retractable roof systems in the United States, having

designed and implemented retractable roof systems for major stadiums throughout

the country. Uni-Systems owns a portfolio of United States patents directed to




                                           -3-
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.158 Filed 06/19/20 Page 4 of 60




retractable roof technology.     This intellectual property reflects Uni-Systems’

position as the industry leader in retractable roof innovation.

      10.    This case concerns the knowing and admitted infringement of two Uni-

Systems’ patents by Defendants Rossetti Inc. and Matthew L Rossetti Architect, P.C.

who served as architect for the construction of, inter alia, retractable roofs over

Arthur Ashe Stadium (“Ashe Retractable Roof”) and construction of the Louis

Armstrong Stadium (“Armstrong Retractable Roof”) at the USTA Billie Jean King

National Tennis Center (the “National Tennis Center”) in Flushing, New York,

home of the U.S. Open, for United States Tennis Association Incorporated

(“USTA”) and USTA National Tennis Center Incorporated (“USTA NTC”).

      11.    In August 2013, while still early in the design process for the Ashe

Retractable Roof, Rossetti was informed of Uni-Systems patents and other

intellectual property now at issue. Then, at least three months before the roof was

tested and used for the August 2016 U.S. Open, and at least seven months before

Uni-Systems filed suit in January 2017, Uni-Systems sent a letter in May 2016

notifying Rossetti that its acts, and the acts of other entities engaged in the

construction and use of the Ashe Retractable Roof, infringed specific Uni-Systems’

patents. Rossetti ignored requests to meet to discuss a resolution of the dispute and

did not change the Ashe Retractable Roof design so as to avoid infringement. Thus,

Uni-Systems was forced to file suit against Rossetti.



                                         -4-
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.159 Filed 06/19/20 Page 5 of 60




      12.   Shortly thereafter, Rossetti admitted in internal communications that

the design for the Ashe Retractable Roof infringed Uni-Systems’ patents.

      13.   While Ashe Stadium was being prepared for its reopening with its new

retractable roof, Rossetti was also designing the Armstrong Retractable Roof.

Realizing that the Armstrong Retractable Roof had the same or similar patented

retractable roof design as the Ashe Retractable Roof, Rossetti attempted to hide or

mask infringing elements of the design in construction drawings, but failed to

actually implement a change to the design that would avoid infringement. Thus, like

the Ashe Retractable Roof, the design for the Armstrong Retractable Roof infringes

Uni-Systems’ patented technology.

      B.    Uni-Systems Company Background

            1.     Uni-Systems Is the Leading Designer of Retractable Roof
                   Systems

      14.   Founded in 1968, Uni-Systems is a global leader in the design,

fabrication, installation, and management of kinetic architecture.         It creates

transformative, mechanized structures that change with climate, need, or purpose.

Originally established to develop moveable architecture in the aerospace industry,

Uni-Systems expanded into the military, construction, entertainment, and sports

industries. From movable gates to airline hangar doors and large-body docking

equipment, retractable roofs, and moving walls, Uni-Systems designs the




                                       -5-
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.160 Filed 06/19/20 Page 6 of 60




mechanization systems that permit large structures to move. Indeed, the very term

“kinetic architecture” was coined by Uni-Systems.

      15.    Uni-Systems is the leading designer of retractable roof systems in the

United States.    It has designed, fabricated, and installed the most prominent

retractable roofs over the past decade, including those at Minute Maid Ballpark and

Reliant Stadium in Houston, Texas; Marlins Ballpark in Miami, Florida; Lucas Oil

Stadium in Indianapolis, Indiana; Cowboys Stadium near Dallas, Texas; and

University of Phoenix (Cardinals) Stadium in Glendale, Arizona.

      16.    Rossetti’s President, Matthew Rossetti, referred to Uni-Systems and

Walter P. Moore in 2009 as the world’s best moveable stadium roof team. Similarly,

in 2012, USTA called Uni-Systems the best in class in the industry.

             2.    Uni-Systems’ Patents-In-Suit Reflect Retractable Roof
                   Innovation

      17.    Uni-Systems’ intellectual property reflects its position as the industry

leader in retractable roof innovation. Uni-Systems owns a portfolio of pioneering

United States patents in this field, including but not limited to United States Patent

Nos. 6,789,360 and 7,594,360.

      18.    On September 14, 2004, U.S. Patent No. 6,789,360 (the “Retention

Mechanism patent”), entitled “Retractable Roof System for Stadium,” was duly and

legally issued by the United States Patent and Trademark Office. A true and correct




                                         -6-
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.161 Filed 06/19/20 Page 7 of 60




copy of the Retention Mechanism patent is attached as Exhibit A to this Third

Amended Complaint.

      19.    Uni-Systems is the owner, by assignment, of all rights, title, and interest

in the Retention Mechanism patent.

      20.    Uni-Systems developed the Retention Mechanism patent, including its

disclosure of the tied arch structural system, based on its recognition of the need for

an improved stadium roof design that was lighter in weight, less bulky, and less

likely to interfere with the view of spectators within the stadium than those allowed

by conventional stadium roof designs.

      21.    On September 29, 2009, U.S. Patent No. 7,594,360 (the “Lateral

Release patent”), entitled “Lateral Release Mechanism for Movable Roof Panels,”

was duly and legally issued by the United States Patent and Trademark Office. A

true and correct copy of the Lateral Release patent is attached as Exhibit B to this

Third Amended Complaint.

      22.    Uni-Systems is the owner, by assignment, of all rights, title, and interest

in the Lateral Release patent.

      23.    Uni-Systems developed the Lateral Release patent based on its

recognition of the need for an improved design for a retractable roof and transport

mechanism that was compact, lightweight, reduced the structural requirements for

the supporting structure, and capable of maintaining its stability and alignment both



                                         -7-
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.162 Filed 06/19/20 Page 8 of 60




during normal use as well as in extreme conditions more capably than comparable

mechanisms previously known. Uni-Systems developed the Lateral Release patent

in connection with Uni-Systems’ design and construction of the Cardinals Stadium

Retractable Roof.

      24.    The Retention Mechanism patent and the Lateral Release patent

(collectively, the “Patents-in-Suit”) are valid, enforceable, and were duly issued in

full compliance with Title 35 of the United States Code.

      C.     The Arthur Ashe Stadium Retractable Roof

             1.     Rossetti’s Involvement in the Construction of the Arthur
                    Ashe Stadium Retractable Roof

      25.    USTA and USTA NTC began investigating a retractable roof for Arthur

Ashe Stadium as early as 2005. Rossetti sought to design the Ashe Retractable Roof

and turned to Uni-Systems for help with the roof mechanization.

      26.    In September 2008, Rossetti submitted to USTA and USTA NTC a

document titled Fixed and Operable Roof Research for USTA (“Roof Research”).

Rossetti’s Roof Research illustrates Rossetti’s knowledge of multiple Uni-Systems

retractable stadium roof designs and that Uni-Systems holds patents for these

designs. For example, Rossetti’s Roof Research document states that Uni-Systems

has ten patents and five pending applications covering the operation of movable

structures and specific mechanisms, including the patented lateral release

mechanism in retractable roofs.


                                        -8-
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.163 Filed 06/19/20 Page 9 of 60




        27.   USTA and USTA NTC hired Hunt Construction Group, Inc. (“Hunt”)

to serve as the design-builder for the Ashe Retractable Roof. As the design-builder

for the Ashe Retractable Roof, Hunt contracted with Matthew Rossetti P.C. for

design activities and responsibilities. Matthew Rossetti P.C. served as the official

project architect for the Ashe Retractable Roof. Matthew Rossetti P.C. worked with

Rossetti Inc. to provide design and architectural services for the Ashe Retractable

Roof.

        28.   On or about February 2012, USTA, USTA NTC, and Rossetti initially

selected a folding fabric design for the Ashe Retractable Roof. This folding fabric

roof design was very different from the bi-parting rigid design that was ultimately

chosen for the Ashe Retractable Roof.

        29.   From about March 2012 to May 2013, Rossetti used the folding fabric

roof design as the basis for many calculations for the Ashe Retractable Roof,

including HVAC and natural ventilation.

        30.   Rossetti discovered drawbacks in the proposed folding fabric roof

design, including that the folding fabric roof could not be deployed during rainy or

windy conditions.

        31.   Around May 2013, with looming contractual deadlines, Rossetti and

Hunt began looking for alternatives to the folding fabric roof design for the Ashe

Retractable Roof. The Schematic Design deadline for the Ashe Retractable Roof



                                        -9-
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.164 Filed 06/19/20 Page 10 of 60




was August 9, 2013. The Design Development deadline for the Ashe Retractable

Roof was October 31, 2013. Failure to meet these deadlines would jeopardize both

the Ashe Retractable Roof’s readiness for the 2016 U.S. Open and Rossetti’s

relationship with its customer, the USTA.

      32.    On June 4, 2013, Hunt’s Ken Johnson proposed a bi-parting rigid

retractable roof design to Rossetti’s President Matt Rossetti and Principal Dave

Richards. Mr. Johnson referred to his conceptual drawings of the bi-parting rigid

retractable roof design as a smaller version of the Cardinals Stadium—the same

retractable roof designed by Uni-Systems. Shortly thereafter, Rossetti adopted this

bi-parting rigid retractable roof design for the Ashe Retractable Roof.

      33.    On July 3, 2013, Rossetti’s Dave Richards asked Hunt’s Mark

Flandermeyer for the drawings for a similar bi-parting rigid retractable roof,

including details of the access, mechanization, the perimeter of the moving panel,

where the panels meet, and everything necessary to successfully implement the roof.

On July 9, 2013, Mr. Flandermeyer responded to Mr. Richards’ inquiry and provided

pictures of the Cardinals Stadium retractable roof mechanization. Mr. Flandermeyer

told Mr. Richards that the Cardinals Stadium mechanization documents are Uni-

Systems proprietary information.

      34.    The next month, or about August 26, 2013, John Lanari, at the time a

former Uni-Systems employee, reviewed blueprints of the Ashe Retractable Roof



                                        - 10 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.165 Filed 06/19/20 Page 11 of 60




and notified Hunt that Uni-Systems held the patent for the linear bearing depicted in

the blueprints. This was in reference to the Lateral Release patent, which Uni-

Systems developed in connection with its work on the Cardinals Stadium roof.

      35.    On August 26, 2013, Hunt informed Rossetti about Mr. Lanari’s

notification and asked Rossetti if Uni-Systems held the patent for the depicted linear

bearing.

      36.    Upon information and belief, despite Hunt’s notification, Rossetti

failed to investigate Mr. Lanari’s claims or Uni-Systems’ patents, including those

developed in connection with the Cardinals stadium roof.

      37.    Thus, as early as 2013, in an effort to save time and stay on schedule,

Rossetti ignored concerns about Uni-Systems proprietary information and patents,

and proceeded to copy key structural and mechanical details from the Cardinals

Stadium retractable roof, including the patented retention and lateral release

mechanisms, for the Ashe Retractable Roof.

      38.    The work Rossetti performed as architect of record was instrumental to

the design and construction of the Ashe Retractable Roof.

      39.    Rossetti was responsible for the design and contract administration of

the Ashe Retractable Roof.

      40.    Uni-Systems placed Rossetti on notice of its infringement of its patents,

including the Lateral Release patent on May 24, 2016.



                                        - 11 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.166 Filed 06/19/20 Page 12 of 60




      41.    The Ashe Retractable Roof was completed and operational before

commencement of the 2016 U.S. Open Tennis Tournament in August 2016.

      42.    Throughout that U.S. Open tournament, the press and commentators

praised the Ashe Retractable Roof to the millions of people watching on television.

             2.     The Ashe Retractable Roof Design Infringes the Patents-in-
                    Suit

      43.    The following Ashe Retractable Roof blueprints reveal that the Ashe

Retractable Roof design infringes Uni-Systems’ Patents-in-Suit.

      44.    For example, based on Uni-Systems’ current investigation, the Ashe

Retractable Roof design infringes at least Claim 1 of the Retention Mechanism

patent:

 USTA Retractable Roof Project—Arthur Ashe Stadium

 1. A stadium roof assembly, comprising:

 The drawings for the USTA Retractable Roof Project at Arthur Ashe Stadium
 illustrate that the project involves the construction of a retractable roof system for
 a tennis stadium.




                                         - 12 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.167 Filed 06/19/20 Page 13 of 60




 USTA Retractable Roof Project—Arthur Ashe Stadium




 See, e.g., HH00000463.




                                    - 13 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.168 Filed 06/19/20 Page 14 of 60




 USTA Retractable Roof Project—Arthur Ashe Stadium

 HH00000125

 at least one major truss spanning a distance between a first support location
 and a second support location that is at least 200 feet, said major truss being
 structurally configured as a tied arch having a curved convex upper portion
 and a tensioned lower portion that extends directly beneath said curved
 convex upper portion and is shaped, sized and positioned to assume most
 gravity induced stress within the major truss as tension;

 The drawing included below illustrates that the retractable roof being constructed
 at Arthur Ashe Stadium includes at least one major truss spanning a distance of
 approximately 461 feet between a first support location and a second support
 location.




 HH00000111

 As shown in the drawing included below, the truss is structurally configured as a
 tied arch and includes a curved convex upper portion and a tensioned lower
 portion that extends directly beneath the curved convex upper portion.




                                       - 14 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.169 Filed 06/19/20 Page 15 of 60




 USTA Retractable Roof Project—Arthur Ashe Stadium




 HH00000466.

 at least one roof member that is secured to said major truss;

 The drawings include below illustrate that at least one roof panel is secured to and
 moveable along the truss. For example, the dashed-line shown in the drawings
 illustrates the “approx[imate] limits of [the] retractable roof panel” in both the
 closed and open positions.




 HH00000466.




                                        - 15 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.170 Filed 06/19/20 Page 16 of 60




 USTA Retractable Roof Project—Arthur Ashe Stadium

 HH00000466.




 HH00000469.

 a curved, convex guide track that is secured to said curved, convex upper
 portion of said major truss, and wherein said roof member is constructed
 and arranged to be moved over said guide track; and

 The diagram below shows a guide track (rail) that is secured to the curved,
 convex upper portion of the major truss:




                                       - 16 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.171 Filed 06/19/20 Page 17 of 60




 USTA Retractable Roof Project—Arthur Ashe Stadium




 Included below is a close-up view of a portion of the drawing included above
 showing the retractable roof in the open position. This drawing illustrates that a
 curved, convex guide track (e.g., a rail) is attached to the curved, convex upper
 portion of the truss.




                                        - 17 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.172 Filed 06/19/20 Page 18 of 60




 USTA Retractable Roof Project—Arthur Ashe Stadium




 HH00000467.

 The roof panels are attached to “retractable roof bogie[s]” that travel along the
 rail. As illustrated by a comparison of the roof elevation drawings in the closed
 and open positions, the bogies travel along the rail as the roof panels are moved
 between the closed and open positions.




                                        - 18 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.173 Filed 06/19/20 Page 19 of 60




 USTA Retractable Roof Project—Arthur Ashe Stadium

 HH00000466.




 HH00000467.

 a retention mechanism for preventing said roof member from being lifted
 upwardly with respect to said guide track wherein said retention mechanism
 comprises at least one retention element for engaging a downwardly facing
 surface of said guide track in the event of initiation of upward vertical
 movement of said roof member relative to said guide track.

 The drawing included below provides a close-up view of the bogies used in the
 retractable roof system. As shown in the drawing, the bogie assembly includes an
 “uplift guard” that engages with a downwardly facing surface of the rail to
 prevent upward vertical movement of the roof panels.




 HH00000478.




                                      - 19 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.174 Filed 06/19/20 Page 20 of 60




 USTA Retractable Roof Project—Arthur Ashe Stadium




 HH00000485




      45.   In addition, based on Uni-Systems’ investigation to date, the Ashe

Retractable Roof design also infringes at least Claims 2-4 of the Retention

Mechanism patent. Patent Infringement Claim Charts for Arthur Ashe Stadium are

attached to the Third Amended Complaint as Exhibit C.

      46.   As a second example, based on Uni-Systems’ current investigation, the

Ashe Retractable Roof design also infringes at least Claim 1 of the Lateral Release

patent:




                                       - 20 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.175 Filed 06/19/20 Page 21 of 60




            USTA Retractable Roof Project—Arthur Ashe Stadium

 1. The system for supporting a large overhead structural member for stable
 movement with respect to an underlying structure, comprising:

 The drawings for the USTA Retractable Roof Project at Arthur Ashe Stadium
 illustrate a retractable roof system for a tennis stadium.




 See, e.g., HH00000463.

 The drawings included below illustrate that the retractable roof panels move
 between a closed position and an open position. For example, the dashed-line
 shown in the drawings illustrates the “approx[imate] limits of [the] retractable
 roof panel” in both the closed and open positions.




                                        - 21 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.176 Filed 06/19/20 Page 22 of 60




           USTA Retractable Roof Project—Arthur Ashe Stadium




 HH00000466.




 HH00000467.




                                    - 22 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.177 Filed 06/19/20 Page 23 of 60




            USTA Retractable Roof Project—Arthur Ashe Stadium




 HH00000469.

 first and second transport mechanisms, each of which is constructed and
 arranged to permit the large overhead structural member to move in a
 predetermined path with respect to the underlying structure, said transport
 mechanism comprising a single trolley rail on the under lying structure with
 no additional rail and a plurality of rail follower wheels on the large
 overhead structural member that are adapted to ride on said single trolley
 rail; and

 Included below is a close-up view of a portion of the retractable roof system,
 which shows the retractable roof in the closed position. This drawing illustrates
 first and second transport mechanisms in the form of bogies that travel in a
 predetermined path along a single rail that is attached to the underlying roof
 truss.




                                       - 23 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.178 Filed 06/19/20 Page 24 of 60




           USTA Retractable Roof Project—Arthur Ashe Stadium




 HH00000468.




 HH00000486

 As shown in the drawings included below, each of the bogies that travels along
 the rail includes a plurality of follower wheels that ride on the rail.




                                      - 24 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.179 Filed 06/19/20 Page 25 of 60




           USTA Retractable Roof Project—Arthur Ashe Stadium




 HH00000468.




 HH00000478.

 a lateral release system for each of said transport mechanism, interposed
 between said rail follower wheels and the large overhead structural
 member, for maintaining the transport mechanism in a predetermined
 orientation while simultaneously permitting a limited amount of movement
 of the large overhead structural member in a direction that is nonparallel to
 said predetermined path, wherein said system transmits a very small side


                                     - 25 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.180 Filed 06/19/20 Page 26 of 60




            USTA Retractable Roof Project—Arthur Ashe Stadium

 load to said single trolley rail with no need for additional lateral
 reinforcement, said lateral release system comprising a linear slide bearing

 The drawings included below illustrate that the bogies include a lateral release
 system interposed between the rail follower wheels and large overhead structural
 member.




 HH00000478.

 The lateral release permits a limited amount of movement of the large overhead
 structural member in a direction transverse to the predetermined path. By
 allowing a limited amount of transverse movement, the bogie transmits a very
 small side load to the single trolley rail:

 “The floating bogie has the ability to slide transversely +/- 8”, this partially
 removes the the [sic] load from acting on the floating [bogie].” HH00036214.

 The drawing included below is a section view of the equalizer assembly of the
 bogie assembly used in the retractable roof system. The drawing and the
 associated bill of materials (BOM) illustrates that the equalizer assembly
 includes a linear slide bearing in the form of a bushing (5) and a pin (3). The pin
 (3) is inserted through the bushing (5) such that the bushing (5) can slide along
 the surface the pin (3) along axis A (shown in red), which is substantially
 perpendicular to the rail. The movement of the bushing (5) relative to the pin (3)
 enables lateral movement of the retractable roof panels (e.g., movement in a
 direction that is not parallel to the rail).



                                        - 26 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.181 Filed 06/19/20 Page 27 of 60




           USTA Retractable Roof Project—Arthur Ashe Stadium




 HUNT-0114625




 HUNT-0114625




                                    - 27 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.182 Filed 06/19/20 Page 28 of 60




            USTA Retractable Roof Project—Arthur Ashe Stadium




 HH00036212.




      47.   In addition, based on Uni-Systems’ investigation to date, the Ashe

Retractable Roof design infringes at least Claims 2, 9, 14, 15, 19, and 21 of the

Lateral Release patent. Patent Infringement Claim Charts for Arthur Ashe Stadium

are attached to the Third Amended Complaint as Exhibit D.

      D.    The Louis Armstrong Stadium Retractable Roof

            1.     Rossetti’s Involvement in the Construction of the Louis
                   Armstrong Stadium Retractable Roof

      48.   After construction of the Ashe Retractable Roof was completed,

additional construction at the National Tennis Center took place, which included the




                                       - 28 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.183 Filed 06/19/20 Page 29 of 60




building of the new Louis Armstrong Stadium, which—like Arthur Ashe Stadium—

includes a retractable roof (the “Armstrong Retractable Roof”).

      49.   USTA and USTA NTC hired Hunt to serve as the construction manager

for the Louis Armstrong Stadium. In that role, Hunt had overall responsibility for

the construction of the Louis Armstrong Stadium, including construction of the

Armstrong Retractable Roof.

      50.   Matthew Rossetti P.C. served as the architect for the Louis Armstrong

Stadium and was involved in the design of the Armstrong Retractable Roof. On

information and belief, Rossetti Inc. was working with Matthew Rossetti P.C. in

connection with the design of the Armstrong Retractable Roof.

      51.   Rossetti was responsible for drafting all schematic design, design

development, and construction documents for the Armstrong Retractable Roof.

      52.   Rossetti was responsible for indemnifying USTA with respect to claims

against the Armstrong Retractable Roof.

      53.   The work performed by Rossetti as architect of record was instrumental

to the design and construction of the Armstrong Retractable Roof.

            2.     Uni-Systems’ Discovery of the Armstrong Retractable Roof’s
                   Infringement

      54.   In 2014, Rossetti, USTA, and USTA NTC began planning and

designing a new Louis Armstrong Stadium that would include a retractable roof.

Rossetti planned for the Armstrong Retractable Roof to have a similar bi-parting


                                       - 29 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.184 Filed 06/19/20 Page 30 of 60




roof system as the Ashe Retractable Roof.         In the Louis Armstrong Stadium

Replacement Criteria, Rossetti stated that the proposed roof mechanization system

is based on the retractable roof design that was being built for Arthur Ashe Stadium.

      55.      On or about June 2016, Hunt, USTA, and USTA NTC issued a request

for proposal relating to the planned Armstrong Retractable Roof, which included

drawings for the retractable roof.

      56.      Uni-Systems received copies of the drawings and recognized that the

proposed lateral release mechanism for the Armstrong Retractable Roof was

essentially the same design as the infringing mechanism for the Ashe Retractable

Roof. Uni-Systems promptly notified Hunt and USTA of its belief that the proposed

design for the new Armstrong Retractable Roof was the same as the design for the

Ashe Retractable Roof, and that it too would infringe the Lateral Release patent if

constructed.

      57.      In response to Uni-Systems’ infringement notification, Rossetti’s Dave

Richards instructed the Engineer of Record, Geiger Gossen Campbell Engineers,

P.C. (“Geiger”), to revise the Armstrong Retractable Roof drawings immediately to

delete any and all infringing elements of the current retractable roof design. Geiger’s

Karen Lynch confirmed her understanding of Rossetti’s instruction that Geiger was

to hide or mask the infringing elements in the drawings.




                                         - 30 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.185 Filed 06/19/20 Page 31 of 60




      58.    Shortly after Uni-Systems notified Hunt and USTA of its belief that the

proposed design for the Armstrong Retractable Roof infringes the Lateral Release

patent, Uni-Systems received copies of later-dated drawings for the roof’s lateral

release mechanism, including drawings dated August 2016.

      59.    The August 2016 drawings reveal clear attempts to design around the

Lateral Release patent. These attempts, however, failed to avoid infringement, and

thus the Armstrong Retractable Roof infringes various claims of the Lateral Release

patent.

      60.    Uni-Systems prepared preliminary Infringement Claim Charts that

track the language of certain claims of the Lateral Release patent to the Armstrong

Retractable Roof design documents. Uni-Systems readily provided the charts to

Rossetti on July 6, 2017. Despite Uni-Systems’ request that Rossetti provide a

response to the charts, Rossetti has failed to do so.

      61.    In August 2018, Geiger and Rossetti proposed another alleged design-

around by adding thrust spacers to the bogies of the Armstrong Retractable Roof in

second effort to design-around Uni-Systems’ Lateral Release patent and in response

to Uni-Systems’ charts explaining why the first design-around effort failed.

However, the supplier of the bogies stated that the addition of the thrust spacers

would void the bogies’ warranty. Therefore, the thrust spacers were never added to




                                         - 31 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.186 Filed 06/19/20 Page 32 of 60




the Armstrong Retractable Roof, and the Armstrong Retractable Roof continued to

infringe the Lateral Release patent.

             2.    The Armstrong Retractable Roof Design Infringes the
                   Lateral Release Patent

      62.    Uni-Systems’ preliminary Infringement Claim Charts, which were

provided to Rossetti in Uni-Systems’ July 6, 2017 letter, demonstrate that the design

for the Armstrong Retractable Roof infringes various claims of the Lateral Release

patent. On information and belief, Rossetti built the Armstrong Retractable Roof

based on a design that infringes the Lateral Release patent, as shown below.

      63.    For example, the Armstrong Retractable Roof infringes on at least

Claim 1 of the Lateral Release patent:

             USTA Retractable Roof Project—Armstrong Stadium

 1. The system for supporting a large overhead structural member for stable
 movement with respect to an underlying structure, comprising:

 The drawings and simulations for the USTA Armstrong Stadium illustrate that
 the project involves the construction of a retractable roof system. The drawings
 and simulations included below illustrate that the retractable roof panels move
 between a closed position (shown in the top two figures) and an open position
 (shown in the bottom two figures).




                                         - 32 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.187 Filed 06/19/20 Page 33 of 60




            USTA Retractable Roof Project—Armstrong Stadium




 (http://www.stonebridgesteelerection.com/usta-louis-armstrong-
 stadium/2017/1/5/fbystfczrj7vilhrjfxk127r7o0lw6)




 (S-801: Roof System Isometrics)




                                      - 33 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.188 Filed 06/19/20 Page 34 of 60




            USTA Retractable Roof Project—Armstrong Stadium




 (http://www.stonebridgesteelerection.com/usta-louis-armstrong-
 stadium/2017/1/5/fbystfczrj7vilhrjfxk127r7o0lw6)




 (S-801: Roof System Isometrics)

 first and second transport mechanisms, each of which is constructed and
 arranged to permit the large overhead structural member to move in a
 predetermined path with respect to the underlying structure, said transport
 mechanism comprising a single trolley rail on the under lying structure with

                                      - 34 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.189 Filed 06/19/20 Page 35 of 60




             USTA Retractable Roof Project—Armstrong Stadium

 no additional rail and a plurality of rail follower wheels on the large
 overhead structural member that are adapted to ride on said single trolley
 rail; and

 Included below is a side and top view of a portion of the retractable roof system.
 The drawing included below illustrates first and second transport mechanisms in
 the form of carriages that travel in a predetermined path along a single rail that is
 attached to the underlying roof truss. As shown in the drawing below, each of the
 carriages that travels along the rail includes a plurality of follower wheels that
 ride on the rail.




 (S-802: Roof Panels Plan).




 (S-804: Mechanization Fixed Systems Plan & Elevations)



                                        - 35 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.190 Filed 06/19/20 Page 36 of 60




             USTA Retractable Roof Project—Armstrong Stadium

 The close-up view of a carriage assembly included below further illustrates that
 each carriage assembly includes multiple follower wheels adapted to ride on a
 single rail.




 (S-820: Carriage Trucks North Guided).

 a lateral release system for each of said transport mechanism, interposed
 between said rail follower wheels and the large overhead structural member,
 for maintaining the transport mechanism in a predetermined orientation
 while simultaneously permitting a limited amount of movement of the large
 overhead structural member in a direction that is nonparallel to said
 predetermined path, wherein said system transmits a very small side load to
 said single trolley rail with no need for additional lateral reinforcement, said
 lateral release system comprising a linear slide bearing.

 The drawings included below illustrate that the retractable roof system includes a
 lateral release system. For example, the drawings included below are a section
 view of the carriage assembly.




                                       - 36 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.191 Filed 06/19/20 Page 37 of 60




            USTA Retractable Roof Project—Armstrong Stadium




 (S-820: Carriage Trucks North Guided).




 (S-820: Carriage Trucks North Guided).




                                     - 37 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.192 Filed 06/19/20 Page 38 of 60




            USTA Retractable Roof Project—Armstrong Stadium




 (S-821: Carriage Truck South Released).




                                     - 38 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.193 Filed 06/19/20 Page 39 of 60




             USTA Retractable Roof Project—Armstrong Stadium




      64.    In addition, based on Uni-Systems’ investigation to date, the Armstrong

Retractable Roof design also infringes at least Claims 2 and 21 of the Lateral Release

patent. Patent Infringement Claim Charts for the Louis Armstrong Stadium are

attached to the Third Amended Complaint as Exhibit E.


                                        - 39 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.194 Filed 06/19/20 Page 40 of 60




   COUNT I: INFRINGEMENT OF THE RETENTION MECHANISM
  PATENT AT ARTHUR ASHE STADIUM (U.S. PATENT NO. 6,789,360)


        65.   Uni-Systems re-alleges and incorporates herein by reference the

allegations contained in Paragraphs 1-64 of the Third Amended Complaint as if fully

set forth herein.

        66.   On September 14, 2004, the Retention Mechanism patent (U.S. Patent

No. 6,789,360), entitled “Retractable Roof System for Stadium,” was duly and

legally issued by the United States Patent and Trademark Office.

        67.   Uni-Systems is the owner, by assignment, of all rights, title, and interest

in the Retention Mechanism patent.

        68.   Rossetti has had knowledge and notice of the Retention Mechanism

patent, as well as its infringement thereof, at least as early as on or about May 24,

2016.

        69.   Rossetti has directly and indirectly infringed the Retention Mechanism

patent by making, using, importing, offering for sale, and/or selling and inducing

others to make and use the Ashe Retractable Roof design, which practices one or

more claims of the Retention Mechanism patent.              Rossetti is liable for its

infringement of the Retention Mechanism patent pursuant to 35 U.S.C. §§ 271(a),

(b), and/or (c).




                                          - 40 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.195 Filed 06/19/20 Page 41 of 60




      70.    As lead designer and architect of the Ashe Retractable Roof, Rossetti

has infringed and continues to infringe the Retention Mechanism patent under 35

U.S.C. § 271(a) by, among other things, making and using the Ashe Retractable

Roof, which was completed, operational, and put into service as of August 2016.

Rossetti is also vicariously liable for infringement of the Retention Mechanism

patent under 35 U.S.C. § 271(a) by controlling or directing one or more third parties

to make or use the Ashe Retractable Roof.

      71.    Rossetti attached its Submittal Data Sheet / Transmittal to third parties’

blueprints and plans for the Ashe Retractable Roof. Each Submittal Data Sheet /

Transmittal contains the following outcomes from Rossetti’s review: “Approved,

Approved as Noted Resubmission not Required, Approved as Noted Resubmission

Required, Not Approved, and Not Reviewed.” When Rossetti reviewed and

approved a blueprint or plan, the third party could proceed with making or using the

Ashe Retractable Roof. On the other hand, if Rossetti reviewed and did not approve

a blueprint or plan, the third party could not proceed with making or using the Ashe

Retractable Roof. By reviewing and approving or reviewing and not approving third

parties’ blueprints and plans, Rossetti was directing and controlling the third parties’

making and using of the Ashe Retractable Roof.

      72.    As lead designer and architect of the Ashe Retractable Roof, Rossetti

has induced infringement and continues to induce infringement of the Retention



                                         - 41 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.196 Filed 06/19/20 Page 42 of 60




Mechanism patent under 35 U.S.C. § 271(b).             Rossetti knew that the Ashe

Retractable Roof it designed infringed the Retention Mechanism patent, and Rossetti

specifically intended to encourage third parties’ infringement through their making

and using the Ashe Retractable Roof.

      73.    Rossetti designed the Ashe Retractable Roof and developed the

mechanization design used by others to develop the construction documents and

build the Ashe Retractable Roof. Early on in the process of designing the Ashe

Retractable Roof, Hunt told Rossetti that that Uni-Systems may have a patent on the

design approach used by Rossetti for the Ashe Retractable Roof. After having been

told such information, Rossetti proceeded without further investigation to finalize

the design for the Ashe Retractable Roof. Rossetti’s design was intended to be used

by third parties to develop construction documents and build the Ashe Retractable

Roof, which infringes the Retention Mechanism patent.

      74.    With knowledge of the Retention Mechanism patent, Rossetti reviewed

and approved test plans for the Ashe Retractable Roof. The test plans include

opening and closing the completed Ashe Retractable Roof, which infringes one or

more claims of the Retention Mechanism patent. Rossetti knew that its approval of

the test plans would cause a third party to use the infringing Ashe Retractable Roof

as directed in the test plans. In approving the test plans, Rossetti intended for a third




                                          - 42 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.197 Filed 06/19/20 Page 43 of 60




party to engage in a use of the Ashe Retractable Roof that it knew infringes the

Retention Mechanism patent.

      75.    By reviewing and approving test plans for the Ashe Retractable Roof,

Rossetti directed and controlled a third party’s infringing use of the Ashe Retractable

Roof. As such, Rossetti is vicariously liable for the third party’s infringing use of

the Ashe Retractable Roof.

      76.    Rossetti later admitted that the Ashe Retractable Roof design infringed

Uni-Systems’ patents.

      77.    As a result of Rossetti’s infringement of the Retention Mechanism

patent, Uni-Systems has suffered and will continue to suffer damages. Under 35

U.S.C. § 284, Uni-Systems is entitled to recover from Rossetti the damages adequate

to compensate for such infringement in an amount to be determined at trial.

      78.    Rossetti’s acts of infringement of the Retention Mechanism patent

herein have been committed and are being committed with full knowledge of or

willful blindness to Uni-Systems’ rights in the patent. On information and belief,

Rossetti has acted and is continuing to act despite knowing that its actions

constituted direct and/or indirect infringement of a valid patent since at least May

24, 2016, when Uni-Systems sent a letter to USTA, Hardesty & Hanover LLC and

Hardesty & Hanover LLP (collectively, “Hardesty & Hanover”), and Rossetti

notifying them of the infringement. Despite the notice of infringement of the



                                         - 43 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.198 Filed 06/19/20 Page 44 of 60




Retention Mechanism patent, Rossetti implemented the infringing design of the

Ashe Retractable Roof. Thereafter, USTA and USTA NTC proceeded to enjoy the

use of the retractable roof at the 2016 U.S. Open and subsequent U.S. Opens.

Moreover, on or about June 3, 2016, Hunt sent out bid notifications for another

retractable roof to be built over the Louis Armstrong Stadium. The notification

included project drawings for a retractable roof that, if built, would also infringe

Uni-Systems’ patented intellectual property. Rossetti ignored Uni-Systems’ request,

made on June 10, 2016, to suspend the bid process and discuss Uni-Systems’ claims.

Rossetti’s acts, since at least May 24, 2016, if not before, constitute willful and

deliberate infringement, entitling Uni-Systems to enhanced damages under 35

U.S.C. § 284 and reasonable attorneys’ fees and costs.

      79.    Rossetti’s acts of infringement have caused and will continue to cause

irreparable harm to Uni-Systems, for which there is no adequate remedy at law,

entitling Uni-Systems to injunctive relief.

COUNT II: INFRINGEMENT OF THE LATERAL RELEASE PATENT AT
      ARTHUR ASHE STADIUM (U.S. PATENT NO. 7,594,360)

      80.    Uni-Systems re-alleges and incorporates herein by reference the

allegations contained in Paragraphs 1-79 of the Third Amended Complaint as if fully

set forth herein.




                                        - 44 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.199 Filed 06/19/20 Page 45 of 60




      81.     On September 29, 2009, the Lateral Release patent (U.S. Patent No.

7,594,360), entitled “Lateral Release Mechanism for Movable Roof Panels,” was

duly and legally issued by the United States Patent and Trademark Office.

      82.     Uni-Systems is the owner, by assignment, of all rights, title and interest

in the Lateral Release patent.

      83.     Rossetti has had knowledge and notice of the Lateral Release patent, as

well as its infringement thereof, at least as early as August 26, 2013.

      84.     Rossetti has directly and indirectly infringed and continue to infringe

the Lateral Release patent by making, using, importing, offering for sale, and/or

selling and inducing others to make and use the Ashe Retractable Roof design, which

practices one or more claims of the Lateral Release patent. Rossetti is liable for its

infringement of the Lateral Release patent pursuant to 35 U.S.C. §§ 271(a), (b),

and/or (c).

      85.     As lead designer and architect of the Ashe Retractable Roof, Rossetti

has infringed and continues to infringe the Lateral Release patent under 35 U.S.C. §

271(a) by, among other things, making and using the Ashe Retractable Roof, which

was completed, operational, and put into service as of August 2016. Rossetti is also

vicariously liable for infringement of the Lateral Release patent under 35 U.S.C. §

271(a) by controlling or directing one or more third parties to make or use the Ashe

Retractable Roof.



                                         - 45 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.200 Filed 06/19/20 Page 46 of 60




      86.    Rossetti attached its Submittal Data Sheet / Transmittal to third parties’

blueprints and plans for the Ashe Retractable Roof. Each Submittal Data Sheet /

Transmittal contains the following outcomes from Rossetti’s review: “Approved,

Approved as Noted Resubmission not Required, Approved as Noted Resubmission

Required, Not Approved, and Not Reviewed.” When Rossetti reviewed and

approved a blueprint or plan, the third party could proceed with making or using the

Ashe Retractable Roof. On the other hand, if Rossetti reviewed and did not approve

a blueprint or plan, the third party could not proceed with making or using the Ashe

Retractable Roof. By reviewing and approving or reviewing and not approving third

parties’ blueprints and plans, Rossetti was directing and controlling the third parties’

making and using of the Ashe Retractable Roof.

      87.    As lead designer and architect of the Ashe Retractable Roof, Rossetti

has induced infringement and continues to induce infringement of the Lateral

Release patent under 35 U.S.C. § 271(b). Rossetti knew that the Ashe Retractable

Roof it designed infringed the Lateral Release patent, and Rossetti specifically

intended to encourage others’ infringement through their making and using the Ashe

Retractable Roof.

      88.    Rossetti designed the Ashe Retractable Roof and developed the

mechanization design used by others to develop the construction documents and

build the Ashe Retractable Roof. Early on in the process of designing the Ashe



                                         - 46 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.201 Filed 06/19/20 Page 47 of 60




Retractable Roof, Hunt told Rossetti that Uni-Systems may have a patent on the

design approach used by Rossetti for the Ashe Retractable Roof. In addition, in 2016

before Ashe was operational, and after Uni-Systems had notified it of several Uni-

Systems patents, Rossetti guessed that the Ashe Retractable Roof infringed the

“release mechanism” patent of Uni-Systems even before Uni-Systems asserted that

patent in this case. At this same time that it received notice that Ashe infringed,

Rossetti re-designed Armstrong to attempt to avoid infringement there, which design

was similar in design to Ashe. Rossetti knew of the relevant similarities in design

between Ashe and Armstrong, but chose to not redesign Ashe Retractable Roof even

though it knew Ashe as designed also infringed the Lateral Release Patent. With

knowledge of infringement of the Lateral Release Patent, Rossetti maintained the

design and facilitated the final construction, testing, and commissioning of the Ashe

Retractable Roof. Rossetti’s design was intended to be used by third parties to

develop construction documents and build the Ashe Retractable Roof, which

infringes the Lateral Release patent.

      89.    With knowledge of the Lateral Release patent, Rossetti drafted

blueprints for the Ashe Retractable Roof depicting a walkway for permitting

maintenance access to the lateral release system. The walkway depicted in the

blueprints, when installed in the Ashe Retractable Roof, infringes one or more claims

of the Lateral Release patent. Rossetti knew that drafting the blueprints would cause



                                        - 47 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.202 Filed 06/19/20 Page 48 of 60




a third party to make, install, and use the depicted walkway. In drafting the

blueprints, Rossetti intended for a third party to engage in the manufacture,

installation, and use of the depicted walkway in a manner that it knew infringes the

Lateral Release patent.

      90.    With knowledge of the Lateral Release patent, Rossetti reviewed and

approved blueprints for the Ashe Retractable Roof depicting a transport mechanism

comprising a linear slide bearing.      The transport mechanism depicted in the

blueprints, when installed in the Ashe Retractable Roof, infringes one or more claims

of the Lateral Release patent. Rossetti knew that approving the blueprints would

cause a third party to make, install, and use the depicted transport mechanism. In

approving the blueprints, Rossetti intended for a third party to engage in the

manufacture, installation, and use of the depicted transport mechanism that it knew

infringes the Lateral Release patent.

      91.    By reviewing and approving blueprints for Ashe Retractable Roof

depicting a transport mechanism comprising a linear slide bearing, Rossetti directed

and controlled a third party’s infringing building of the Ashe Retractable Roof. As

such, Rossetti is vicariously liable for the third party’s infringing making and use of

the Ashe Retractable Roof.

      92.    With knowledge of the Lateral Release patent, Rossetti reviewed and

approved test plans for the Ashe Retractable Roof. The test plans include opening



                                         - 48 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.203 Filed 06/19/20 Page 49 of 60




and closing the completed Ashe Retractable Roof, which infringes one or more

claims of the Lateral Release patent. Rossetti knew that its approval of the test plans

would cause a third party to use the infringing Ashe Retractable Roof as directed in

the test plans. In approving the test plans, Rossetti intended for a third party to

engage in a use of the Ashe Retractable Roof that it knew infringes the Lateral

Release patent.

      93.    By reviewing and approving test plans for the Ashe Retractable Roof,

Rossetti directed and controlled a third party’s infringing use of the Ashe Retractable

Roof. As such, Rossetti is vicariously liable for the third party’s infringing use of

the Ashe Retractable Roof.

      94.    Rossetti later admitted that the Ashe Retractable Roof design infringed

Uni-Systems’ patents.

      95.    As a result of Rossetti’s infringement of the Lateral Release patent,

Uni-Systems has suffered and will continue to suffer damages. Under 35 U.S.C. §

284, Uni-Systems is entitled to recover from Rossetti the damages adequate to

compensate for such infringement in an amount to be determined at trial.

      96.    Rossetti’s acts of infringement of the Lateral Release patent herein have

been committed and are being committed with full knowledge of or willful blindness

to Uni-Systems’ rights in the patent. Rossetti knew there was a high probability that

the Ashe Retractable roof design infringed the Lateral Release patent since at least



                                         - 49 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.204 Filed 06/19/20 Page 50 of 60




August 2013, and since that time has acted despite knowing or being willfully blind

to the fact that its actions constituted or would cause direct and/or indirect

infringement of a valid patent. Despite the notices of infringement of the Lateral

Release Mechanism patent, Rossetti implemented the infringing design of the Ashe

Retractable Roof. Thereafter, USTA and USTA NTC proceeded to enjoy the use of

the retractable roof at the 2016 U.S. Open and subsequent U.S. Opens. Moreover,

Hunt, on or about June 3, 2016, sent out bid notifications for another retractable roof

to be built over the Louis Armstrong Stadium. The notification included project

drawings for a retractable roof that, if built, would also infringe Uni-Systems’

patented intellectual property. Rossetti ignored Uni-Systems’ request, made on June

10, 2016, to suspend the bid process and discuss Uni-Systems’ claims. Rossetti’s

acts since at least May 24, 2016, if not before, constitute willful and deliberate

infringement, entitling Uni-Systems to enhanced damages under 35 U.S.C. § 284

and reasonable attorneys’ fees and costs.

      97.    Rossetti’s acts of infringement have caused and will continue to cause

irreparable harm to Uni-Systems, for which there is no adequate remedy at law,

entitling Uni-Systems to injunctive relief.

  COUNT III: INFRINGEMENT OF THE LATERAL RELEASE PATENT
    AT LOUIS ARMSTRONG STADIUM (U.S. PATENT NO. 7,594,360)




                                         - 50 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.205 Filed 06/19/20 Page 51 of 60




      98.    Uni-Systems re-alleges and incorporates herein by reference the

allegations contained in Paragraphs 1-97 of the Third Amended Complaint as if fully

set forth herein.

      99.    Rossetti has directly and indirectly infringed the Lateral Release patent

by making, using, importing, offering for sale, and/or selling and inducing others to

make and use the Armstrong Retractable Roof design, which practices one or more

claims of the Lateral Release patent. Rossetti is liable for its infringement of the

Lateral Release patent pursuant to 35 U.S.C. §§ 271(a), (b), and/or (c).

      100. As lead designer and architect of the Armstrong Retractable Roof,

Rossetti has infringed and continues to infringe the Lateral Release patent under 35

U.S.C. § 271(a) by, among other things, making and using the Armstrong

Retractable Roof, which was completed, operational, and put into service in time for

the U.S. Open in 2018. Rossetti is also vicariously liable for infringement of the

Lateral Release patent under 35 U.S.C. § 271(a) by controlling or directing one or

more third parties to make or use the Armstrong Retractable Roof.

      101. Rossetti attached its Submittal Data Sheet / Transmittal to third parties’

blueprints and plans for the Armstrong Retractable Roof. Each Submittal Data Sheet

/ Transmittal contains the following outcomes from Rossetti’s review: “Approved,

Approved as Noted Resubmission not Required, Approved as Noted Resubmission

Required, Not Approved, and Not Reviewed.” When Rossetti reviewed and



                                        - 51 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.206 Filed 06/19/20 Page 52 of 60




approved a blueprint or plan, the third party could proceed with making or using the

Armstrong Retractable Roof. On the other hand, if Rossetti reviewed and did not

approve a blueprint or plan, the third party could not proceed with making or using

the Armstrong Retractable Roof. By reviewing and approving or reviewing and not

approving third parties’ blueprints and plans, Rossetti was directing and controlling

the third parties’ making and using of the Armstrong Retractable Roof.

      102. As lead designer and architect of the Armstrong Retractable Roof,

Rossetti has induced infringement and continues to induce infringement of the

Lateral Release patent under 35 U.S.C. § 271(b). Rossetti knew that the Armstrong

Retractable Roof it designed infringed the Lateral Release patent, and Rossetti

specifically intended to encourage others’ infringement through their making and

using the Armstrong Retractable Roof, which was completed, operational, and put

into service in time for the U.S. Open in 2018.

      103. With knowledge of the Lateral Release patent, Rossetti prepared,

reviewed, and approved schematic designs, design development, and construction

documents used by third parties to build the Armstrong Retractable Roof. For

example, among other things, Rossetti drafted blueprints for the Armstrong

Retractable Roof and approved drawings and procedures for assembling the

Armstrong Retractable Roof. Rossetti knew that its drafting of blueprints and

approval of drawings and assembly procedures would cause a third party to build



                                        - 52 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.207 Filed 06/19/20 Page 53 of 60




the infringing Armstrong Retractable Roof as directed in the blueprints, drawings,

and assembly procedures. In drafting the blueprints and approving the drawings and

assembly procedures, Rossetti intended for a third party to engage in a making and

use of the Armstrong Retractable Roof that it knew infringes the Lateral Release

patent.

      104. By reviewing and approving drawings and assembly procedures for the

Armstrong Retractable Roof, Rossetti directed and controlled a third party’s

infringing building of the Ashe Retractable Roof. As such, Rossetti is vicariously

liable for the third party’s infringing making and use of the Ashe Retractable Roof.

      105. Rossetti had knowledge and notice of the Lateral Release patent, as well

as its infringement thereof, no later than August 26, 2013.          Knowing such

information, Rossetti nevertheless proposed a design for the Armstrong Retractable

Roof that was similar to the design of the Ashe Retractable Roof.

      106. In May 2016, Uni-Systems put Rossetti on notice that the Ashe

Retractable Roof, which was nearly complete, infringed Uni-Systems’ patents, and

that the design for the Armstrong Retractable Roof, which had not yet been built,

infringed one of its patents as well. Unlike the Ashe Retractable Roof project,

Rossetti was responsible for indemnifying USTA NTC and other third parties

against any claims arising out of or related to the Armstrong Retractable Roof

project.



                                       - 53 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.208 Filed 06/19/20 Page 54 of 60




      107. Before Uni-Systems had identified the specific patents at issue in the

roofs, Rossetti correctly “guessed” that Uni-Systems would claim that the release

mechanism in the Ashe Retractable Roof was involved in Uni-Systems’

infringement claim. Rossetti later admitted that the Ashe Retractable Roof design

infringed Uni-Systems’ patents. Rossetti’s design of the Armstrong Retractable

Roof was similar enough to the design of Ashe that Rossetti attempted to re-design

the Armstrong Retractable Roof beginning in Summer 2016 to, hopefully, avoid a

claim that the redesigned roof infringed Uni-Systems’ patent.

      108. While attempting to re-design the Armstrong Retractable Roof and

after receiving notice that the original design infringed one of Uni-Systems’ patents,

Rossetti instructed Geiger to remove elements from the design drawings to mask or

hide from drawings elements that may infringe Uni-Systems’ intellectual property.

On information and belief, Rossetti issued that instruction in order to conceal

elements of the design shown in its design documents that could be necessary to

establish infringement of Uni-Systems’ Lateral Release patent.

      109. Additionally, in August 2018, after the Armstrong Retractable Roof

had been erected but before it was fully operational, Rossetti and Geiger attempted

to change the design of the roof to install thrust spacers and remove gaps in the

structure. On information and belief, Rossetti recommended installing the spacers

to make the roof look less like a roof that would infringe the Lateral Release patent



                                        - 54 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.209 Filed 06/19/20 Page 55 of 60




in an attempt to negate a claim by Uni-Systems that the roof infringed the Lateral

Release patent. Rossetti’s recommendation confirms its recognition early in the case

that it interpreted the Lateral Release Patent in the same way Uni-Systems has

interpreted it in this litigation, and that the Armstrong Retractable Roof would

infringe the Lateral Release Patent unless Rossetti changed the design by adding

thrust spacers.

      110. Rossetti failed to re-design the roof in a way that did not infringe the

Lateral Release Mechanism. As built according to Rossetti’s design, the Armstrong

Retractable Roof infringes the Lateral Release patent. The design for the infringing

roof was approved by Rossetti with knowledge of the Lateral Release patent.

Rossetti specifically intended for the roof design for the Armstrong Retractable Roof

be used by third parties to draft construction documents for the Armstrong

Retractable Roof, build the Armstrong Retractable Roof, and test and operate the

Armstrong Retractable Roof.

      111. Rossetti has had specific notice of the Armstrong Retractable Roof’s

infringement of the Lateral Release patent since as early August 2013 and no later

than the summer of 2016. In addition, Uni-Systems provided notice to Rossetti of

the particular claims of the Lateral Release patent that Uni-Systems believes the

Armstrong Retractable Roof infringes via a letter dated July 6, 2017, more than a

year before Armstrong Stadium reopened with its infringing retractable roof.



                                        - 55 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.210 Filed 06/19/20 Page 56 of 60




      112. As a result of Rossetti’s infringement of the Lateral Release patent,

Uni-Systems has suffered and will continue to suffer damages. Under 35 U.S.C. §

284, Uni-Systems is entitled to recover from Rossetti the damages adequate to

compensate for such infringement in an amount to be determined at trial.

      113. Rossetti’s acts of infringement of the Lateral Release patent herein have

been committed and are being committed with full knowledge of Uni-Systems’

rights in the patent. On information and belief, Rossetti has acted and are continuing

to act despite knowing that its actions constituted direct and/or indirect infringement

of a valid patent since at least May 24, 2016, if not before, when Uni-Systems sent

a letter to USTA and Rossetti notifying them of the Ashe Retractable Roof’s

infringement of the Lateral Release patent. Once Uni-Systems received copies of

design drawings for the Armstrong Retractable Roof in July or August 2016, Uni-

Systems promptly notified Rossetti that the roof design, if constructed, would also

infringe on the Lateral Release Patent. Uni-Systems also provided Rossetti with

written notice of the specific claims of the Lateral Release patent that Uni-Systems

believes the Armstrong Retractable Roof infringes via a letter enclosing preliminary

infringement charts, dated July 6, 2017. Despite these various notifications of the

Armstrong Retractable Roof’s infringement, Rossetti oversaw the construction of

the Armstrong Retractable Roof according to the infringing design and constructed

the infringing design in an effort to complete the Armstrong Retractable Roof in time



                                         - 56 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.211 Filed 06/19/20 Page 57 of 60




for the 2018 U.S. Open. Rossetti’s acts, since August 2013, constitute willful and

deliberate infringement, entitling Uni-Systems to enhanced damages under 35

U.S.C. § 284 and reasonable attorneys’ fees and costs.

      114. Rossetti’s acts of infringement have caused and will continue to cause

irreparable harm to Uni-Systems, for which there is no adequate remedy at law,

entitling Uni-Systems to injunctive relief.

                             PRAYER FOR RELIEF

      115. Uni-Systems prays for the following relief:

             a.    A judgment holding that Rossetti has infringed the Retention

Mechanism and Lateral Release patents.

             b.    That Rossetti and its affiliates, employees, agents, officers,

directors, attorneys, successors, and assigns and all those acting on behalf of or in

concert with Rossetti be permanently enjoined from infringement, inducement of

infringement, and contributory infringement of each of the Patents-in-Suit;

             c.    That Uni-Systems be awarded damages for Rossetti’s

infringement of the Patents-in-Suit, together with interest (both pre- and post-

judgment interest), costs, and disbursements as determined by this Court under 35

U.S.C. § 284, including enhanced damages up to three times the amount of damages

found or measured, but in any event no less than a reasonable royalty;




                                        - 57 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.212 Filed 06/19/20 Page 58 of 60




            d.     That this action be adjudged an exceptional case and Uni-

Systems be awarded its attorneys’ fees in this action pursuant to 35 U.S.C. § 285;

            e.     That Uni-Systems is entitled to reasonable costs, including

attorneys’ fees and expenses; and

            f.     That Uni-Systems be awarded such other equitable or legal relief

as this Court deems just and proper under the circumstances.




                                       - 58 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.213 Filed 06/19/20 Page 59 of 60




                                 JURY DEMAND

      Plaintiff demands trial by jury on all issues so triable.

Dated: June 19, 2020
                                       /s/Jaye Quadrozzi


                                       YOUNG & ASSOCIATES, PC

                                       Jaye Quadrozzi (P71646)
                                       Orchards Corporate Center
                                       27725 Stansbury Blvd., Ste. 125
                                       Farmington Hills, Michigan 48334
                                       Tel: (248) 353-8620
                                       quadrozzi@youngpc.com
                                       efiling@youngpc.com

                                       Attorneys for Plaintiff Uni-Systems, LLC

                                       NORTON ROSE FULBRIGHT US LLP

                                       David Ben-Meir (CA SBN 192028)
                                       555 South Flower Street, Forty-First Floor
                                       Los Angeles, California 90071
                                       Tel: (213) 892-9200
                                       Fax: (213) 892-9494
                                       david.ben-meir@nortonrosefulbright.com

                                       Victoria V. Corder (NY SBN 4881686)
                                       1301 Avenue of the Americas
                                       New York, New York 10019-6022
                                       Tel: (212) 318-3000
                                       Fax: (212) 318-3400
                                       victoria.corder@nortonrosefulbright.com

                                       Brandy S. Nolan (TX SBN 24070337)
                                       2200 Ross Avenue, Suite 3600
                                       Dallas, Texas 75201-7932
                                       Tel: (214) 855-8000

                                         - 59 -
Case 2:20-cv-10953-BAF-APP ECF No. 27, PageID.214 Filed 06/19/20 Page 60 of 60




                                    Fax: (214) 855-8200
                                    brandy.nolan@nortonrosefulbright.com

                                    Sean Patrick McGinley (TX SBN 24116740)
                                    Texas State Bar No. 24116740
                                    98 San Jacinto Blvd., Suite 1100
                                    Austin, Texas 78701
                                    Tel: (512) 474-5201
                                    Fax: (512) 536-4598
                                    sean.patrick.mcginley@nortonrosefulbright.com

                                    Attorneys for Plaintiff Uni-Systems, LLC

                        CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the date indicated below the
foregoing document, including the attached exhibits, was filed using the CM/ECF
System, which caused counsel of record for the parties to be served by electronic
mail, as more fully reflected on the notice of electronic filing.

Dated: June 19, 2020                           /s/Jaye Quadrozzi

                                               YOUNG & ASSOCIATES, PC

                                               Jaye Quadrozzi (P71646)
                                               Orchards Corporate Center
                                               27725 Stansbury Blvd., Ste. 125
                                               Farmington Hills, Michigan 48334
                                               Tel: (248) 353-8620
                                               quadrozzi@youngpc.com
                                               efiling@youngpc.com




                                      - 60 -
